[The Chancellor.]
If the supplementary Act is unconstitutional and void, SO' are all the proceedings, and the judgments bottomed on it. Will not the corporation then have a remedy at *37law if their goods are seized and sold? An injunction when awarded does not deny, but admits the jurisdiction of the court of common law, and the ground upon which it issues is that they are making use of their jurisdiction contrary to law. 1 Atk. 516. But if the Act is unconstitutional, the Supreme Court has no jurisdiction. But how can this Court reverse the judgment of the Supreme Court by decreeing that it was coram non judice? Would this judgment, if it and Act of Assembly are absolutely void, justify Lewden in an action of trespass?
August 29, 1822, this case being mentioned, and the Chancellor having suggested the above doubts, Mr. Read, Jr., moved to amend the bill, which was not objected by McLane for defendant; so the bill was ordered to be amended.